Citation Nr: 1803472	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a skin disorder, to include pseudofolliculitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board in November 2013 and April 2017. 

In an undated letter associated with the claim file in September 2017, the Veteran was informed that the VLJ who conducted the February 2013 hearing was no longer employed at the Board.  The letter informed him that he could request a new hearing, but said request must be received within 30 days of the letter.  Otherwise, it would be assumed he did not want a new hearing.  To date, no response has been received from the Veteran.  As such, the Board will assume a new hearing is not desired and will proceed with the adjudication of the appeal.


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected pseudofolliculitis barbae is manifested by, at worst, symptoms affecting 15 percent of the exposed areas and less than 5 percent of the entire body
.



CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7899-7800 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria and Analysis

The seeks an increased disability rating for pseudofolliculitis barbae which has been evaluated as 10 percent disabling.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2016). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 .

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. That is to say, the Board must consider whether there have been times when his acquired psychiatric disorder has been more severe than at others, and rate it accordingly. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Board has considered whether a staged rating is warranted but finds that the disability picture has not significantly changed during the appeal period and a uniform rating is warranted. 

Under 38 C.F.R. § 4.118, the Veteran's skin disability (pseudofolliculitis barbae) is rated by analogy to dermatitis under DC 7806. Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period. A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as cortico-steroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period. A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

In March 2016 the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which addresses VA's interpretation of 38 C.F.R. § 4.118, Diagnostic Code 7806. The Court found that the language of Diagnostic Code 7806 provides for a 60 percent rating for constant or near constant use of corticosteroids, whether or not such steroids were applied topically or through an oral medication. The Court's determination in Johnson was appealed and has since been reversed.

The Board observes that the Veteran has reported that he has pseudofolliculitis barbae mostly on the face, neck and head, that his condition has worsened by spreading, and that he has been using increased doses of medicated ointments. See, e.g., February 2013 hearing testimony. The Veteran also stated that his skin disorder affects his shoulders, chest, upper back and upper arm. Id.

VA treatment notes reflect a prescription for topical medications, including benzoyl peroxide wash and clindamycin lotion. Tretinoin cream was added in December 2012 for use at night. 

At an August 2009 it was noted that the Veteran was being treated with hydrocortisone cream and clyndamicin phosphate.  He reported a rash and skin discoloration.  While there was evidence of dermatitis, no scarring was noted, nor were acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis. The examiner noted that the Veteran's pseudofolliculitis barbae is present after shaving, and causes mild chronic problems controlled with cream. 

At a February 2011 VA examination in February 2011 the Veteran was noted to use two over the counter topical treatments, including "intensive healing" and cortisone 10. It was also reported that the Veteran does not shave, but rather, uses clippers. The Veteran denied having any difficulties or side effects with his present treatment regimen, noting "fair" results. Also, the Veteran reported having been seen twice in the preceding year for his skin condition. The percentage of exposed areas affected was assessed as 15 percent, and the percentage of the entire body affected was assessed to be less than 5 percent. No scarring, disfigurement or the need for oral medication was noted.

In February 2013, the Veteran gave testimony at a Videoconference hearing. Pertinently, he testified that his condition had worsened, and that his skin disorder had spread to other areas of his body, including his shoulders, chest, back and upper arm. He reported using the same topical ointments, but with an increased dosage. He also reports scarring, but said it was small little ones mainly.

In May 2014, the Veteran is shown to have undergone a treatment procedure for pseudofolliculitis on his jaw line. Specifically, he underwent a ND-YAG laser treatment.

A November 2014 VA treatment note reflects that the Veteran was evaluated to have pseudofolliculitis barbae on the neck and lower jaw. The skin condition was noted to be stable with the current regimen of benzoyl peroxide wash, clindamycin and tretinoin. 

A March 2015 VA treatment note reflects that the Veteran was seen for a medication follow-up. It was noted that the Veteran's skin had cleared up. His medications included benzoyl peroxide, clindamycin phosphate and tretinoin for nightly use. 

In April 2017, the Veteran was afforded another VA examination.  At the time, the Veteran reported that he does not shave normally, but did so for the examination. He further reported that he uses clippers to shave. He also reported using two medications including benzoyl peroxide and tretinoin, twice a day. However, the examiner noted there was a constant or near constant need for these medications.  No scarring or disfigurement of the face, head or neck was found, nor were any skin neoplasms, melanoma, or any systemic manifestations. No treatments other than topical medications were reported. Dermatitis was assessed to affect less than 5 percent of the Veteran's total body area, and between 5 and 20 percent of his exposed area. Specifically, the examiner indicated there are small papules with hyperpigmentation of the beard area. The Board notes the record contains color photographs reflecting the same. Finally, the examiner indicated that there has been no systemic therapy such as corticosteroids or other immunosuppressive drugs in the past year.

Upon consideration of the evidence above, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  To warrant a rating in excess of 10 percent, the evidence should show that the service-connected pseudofolliculitis barbae affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period.  Diagnostic Code 7806.

In this regard, the Board notes that both the 2011 and 2017 VA examiners found that the Veteran's pseudofolliculitis barbae covered less than five percent of his body, but between 5 and 20 percent of his exposed areas. The February 2011 VA examination specifically noted that 15 percent of the exposed areas was affected.  Though the Board is aware of the Veteran's testimony, and acknowledges the lay reports that his skin condition has spread to other areas of his body, subsequent medical evaluations do not reflect that his skin condition has spread. In fact the November 2014 VA treatment note shows PFB on the neck and lower jaw only, the March 2015 treatment note reflects that his skin had in fact cleared up, and the April 2017 VA examination reflects no scarring, no disfigurement, and only small papules with hyperpigmentation of the beard area.

The Board finds the VA examinations to be adequate as they were based on a review of the claim file and full examination of the Veteran.  Therefore, while considering the Veteran's statements, the Board finds the VA examinations to be the most probative evidence of record as to the severity of the Veteran's pseudofolliculitis barbae.

The Board has considered whether there is any other potentially applicable rating criteria that would allow for a disability rating in excess of 10 percent.  In this regard, the Board has specifically considered Diagnostic Code 7800 which addresses scars or disfigurement of the head, face, or neck.  Under this Diagnostic Code, a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. Id. 

However, and significantly, the Veteran has been consistently noted not to have any disfigurement of the head, face or neck throughout the appeal period.  Moreover, the VA treatment records, which include photographs from February 2011 and April 2017, do not reflect that the pseudofolliculitis barbae has manifested visible or palpable tissue loss and gross distortion or asymmetry of one feature, a paired set of features or two or three characteristics of disfigurement. 

The Board again acknowledges the Veteran's lay statements of record.  However, the Board also notes that while the April 2017 VA examination showed that while the Veteran has small papules with hyperpigmentation of the beard area, no scars or disfigurement are noted.  In fact, as noted, notations of scars or disfigurement are absent from the entire medical record, with the exception of the Veteran's hearing testimony. 

Thus, the Board finds that, for the entire initial rating period, the service-connected pseudofolliculitis barbae more closely approximates the criteria for a 10 percent disability rating. In this context, the Board also finds because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 30 percent rating, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER


An initial evaluation in excess of 10 percent for pseudofolliculitis barbae is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


